Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Regarding claim 22, all of the limitation in this claim is claimed in claim 2 of the cited patent.
Claims 21, 22,  23-25, 28-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,011,220 in view of Oh et al (US Patent NO 9,460,793) :
Regarding claim 21,  is an apparatus equivalent to the method of claim 1 of the cited patent. Since the apparatus has been shown to be obvious, the  steps of operating the apparatus in this intended manner would have been obvious.
Claim 1 of the cited patent fails to teach of host connected to a memory cell array so as to generate instructions.
Oh et al disclose a device comprising a host (613, figure 12)  (a host as claimed in claim 23, 24, 28 of the instant application) for giving instruction to the memory cell array, and a controller ( 711, figure 13) (the controller as claimed in claim 25 of the instant application) for controlling the operation of the memory device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of the cited patent by using a host and a controller so as to generate instruction to the memory device and a controller so as to control the operation of the memory device as taught by Oh et al.
Regarding claim 22, all of the limitation in this claim is claimed in claim 2 of the cited patent.
Regarding claim 29, figure 12 of Oh et al shows that the host and the array are on the same integrated circuit 610.
Regarding claim 30, the page buffer 120 in figure 1 would be considered as a compute element.
Regarding claim 31, Oh et al disclose a control bus (the bus between 613, 611, 612, figure 12) configured to provide signals from the host  (613, figure 12) to be decoded by control circuitry (612, figure 12) of the array.
Regarding claim 32, the system in figure 12 of Oh et al would be considered as a server system.
Regarding claim 33, the host in figure 12 of Oh et al  is inherently includes a motherboard.

Claims 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,011,220 in view of Ware et al (US 2011/0239031). :
Regarding claims 26-27, claim 1 of the cited patent applied as above.
Claim 1 of the cited patent fail to teach a control circuit that includes a state machine and a sequencer.
Ware et al disclose a device having a state machine and a sequencer (505, figure 5B) for controlling the operation of the device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of the cited patent by using a state machine and a sequencer so as to control the operation of a memory device as taught by Wared et al.

Claim 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,011,220) in view of Bernat et al (US 2018/0285288). :
Claim 1 of the  cited patent applied as above.
Claim 1 of the cited patent fail to disclose a system has a Von Neumann architecture.
Bernat et al disclose a system that has a Von Neumann architecture (300, figure 3). 
Thus, it would have been obvious to one of orsinary skill in the art at the time the invention was made to modify claim 1 of the icted patent using a system has a Von Neumann architecture so as to control the programming operation in a memory device as taught by Bernat et al.

Allowable Subject Matter
Claims 35-40 are allowed.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
11/4/22
/SON T DINH/Primary Examiner, Art Unit 2824